Name: Council Regulation (EEC) No 3113/84 of 6 November 1984 on the conclusion of Agreements in the form of an exchange of letters between the European Economic Community and Barbados, Belize, the People' s Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of the Ivory Coast, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, St Christopher and Nevis, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe, of the one part, and the Republic of India, of the other part, on the guaranteed prices for cane sugar for the 1984/85 delivery period
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 84 Official Journal of the European Communities No L 292/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3113/84 of 6 November 1984 on the conclusion of Agreements in the form of an exchange of letters between the European Economic Community and Barbados, Belize, die People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, the Republic of the Ivory Coast, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, St Christopher and Nevis, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe, of the one part, and the Republic of India, of the other part, on the guaranteed prices for cane sugar for the 1984/85 delivery period HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Protocol 7 on ACP sugar, hereinafter referred to as 'the Protocol', annexed to the Second ACP-EEC Convention, and in particular Article 5 (4) thereof, Having regard to the Agreement between the Euro ­ pean Economic Community and the Republic of India on cane sugar ('), and in particular Article 5 (4) thereof, Having regard to the proposal from the Commission, Whereas the Protocol, in accordance with Article 1 (2) thereof, is implemented within the framework of the management of the common organization of the sugar market ; Whereas it is appropriate to approve the Agreements in the form of an exchange of letters between the European Economic Community and the States referred to in the Protocol, of the one part, and the Republic of India, of the other part, on the guaranteed prices for cane sugar for the 1984/85 delivery period, Article 1 The Agreements in the form of an exchange of letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, Fiji , the Cooperative Republic of Guyana, the Republic of the Ivory Coast, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, St Christopher and Nevis, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda and the Republic of Zimbabwe, of the one part, and the Republic of India, of the other part, cn the guaranteed prices for cane sugar for the 19S4/85 delivery period is hereby approved by the Community. The text of these Agreements is attached to this Regu ­ lation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agree ­ ments in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 190, 22. 7. 1975, p. 35. No L 292/2 Official Journal of the European Communities 9 . 11 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1984. For the Council The President J. O'KEEFFE